Citation Nr: 1146748	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-40 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for spinal and nerve trauma.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to January 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2007 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By the August 2007 decision, the RO denied the Veteran's 38 U.S.C.A. § 1151 claim, while the other claims were denied by the August 2010 decision.

The Veteran provided testimony regarding his 38 U.S.C.A. § 1151 claim at a hearing before personnel at the RO in August 2009, and before the undersigned Veterans Law Judge in April 2011.  Transcripts from both hearings are of record.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that the Veteran has also raised claims of entitlement to an increased rating for his service-connected residuals of hepatitis C with depression, and entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  Although the record before the Board reflects the RO has begun development on these claims, to include correspondence sent to the Veteran in January 2011, it does not appear either claim has been formally adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

The Veteran is seeking compensation under 38 U.S.C.A. § 1151 for spinal and nerve trauma he contends occurred as a result of VA vocational rehabilitation.

Section 1151 of title 38, U.S. Code, provides, in pertinent part, for payment of compensation to a veteran "for a qualifying additional disability ... if the disability ... was not the result of the veteran's willful misconduct and ... the disability ... was proximately caused ... by the provision of training and rehabilitation services by the Secretary ... as part of an approved rehabilitation program."  38 U.S.C.A. 
§ 1151(a)(2) (West 2002).  The Secretary has implemented section 1151, in part, through 38 C.F.R. § 3.361 , which "applies to claims received by VA on or after October 1, 1997."  38 C.F.R. § 3.361(a) (2011). 

To establish causation, the Secretary's regulation provides that "[t]he proximate cause of disability ... is the action or event that directly caused the disability ... as distinguished from a remote contributing cause."  38 C.F.R. § 3.361(d) (2011).  Section 3.361(d)(3) further provides that "[t]o establish that the provision of training and rehabilitation services ... proximately caused a Veteran's additional disability ..., it must be shown that the Veteran's participation in an essential activity or function of the training, services, or [compensated work therapy] program provided or authorized by VA proximately caused the disability."  38 C.F.R. 
§ 3.361(d)(3) (2011).  "It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services or [compensated work therapy] program that VA provided or authorized."  Id.  

The Veteran contends that he sustained trauma to the spine and nerves when he fell while participating in VA vocational rehabilitation.  He maintains the injury occurred at the vocational rehabilitation campus, when he was between classes.  He has also indicated he had back problems as a result of the heavy books he had to carry for these classes.

The record reflects the Veteran participated in VA vocational rehabilitation from at least August 2002 to December 2003.  Further, the record confirms he sustained a back injury as a result of a fall in October 2002.  However, the record also reflects he had back problems prior to participating in VA vocational rehabilitation, to include findings of degenerative joint disease in 1998.  Moreover, the record also indicates he sustained back injury as a result of a motor vehicle accident in November 2002.

Given the evidence of pre-existing back problems, as well as treatment for back problems from the subsequent motor vehicle accident, it is not clear from the record whether he did in fact develop additional disability as a result of the October 2002 fall.  Therefore, the Board finds that a competent medical examination and opinion is required for resolution of this question.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board acknowledges that the Veteran was previously accorded a VA medical examination regarding his low back/spine in July 2007.  However, this examination addressed the issue of whether the back disability was secondary to his service-connected hepatitis C residuals.  In short, it did not address the current matter regarding whether compensation is warranted pursuant to the provisions of 38 U.S.C.A. § 1151.  As such, the July 2007 VA medical examination is not adequate for resolution of the current appellate claim, which further supports a remand for a new examination.

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board also notes that while there are records on file documenting the Veteran's participation in VA vocational rehabilitation, it does not appear his complete records from this program were requested.  Even though his participation in the program at the time of his October 2002 injury is supported by the evidence currently of record, the United States Court of Appeals for Veterans Claims (Court) has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, a remand is also required to obtain these records.

The Board further finds that any outstanding treatment records regarding the Veteran's current spinal and nerve disorder of the back should be obtained while this case is on remand.  

Turning to the hearing loss and tinnitus claims, the record reflects that the Veteran submitted a timely Notice of Disagreement with respect to the August 2010 rating decision that denied these claims.  See 38 C.F.R. §§ 20.201, 20.302.  However, the documents assembled for the Board's review do not reflect that a Statement of the Case (SOC) has as yet been promulgated on these issues. 

In Manlincon v. West, 12 Vet. App. 238   (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue to the Veteran a SOC as to his claims of service connection for hearing loss and tinnitus, and advise him of the time period in which to perfect an appeal.  If, and only, if he perfects an appeal as to these matters, should the issues be returned to the Board for further consideration. 

2.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for spinal and nerve problems of the back since July 2007.  After securing any necessary release, the AMC/RO should obtain those records not on file.

3.  The AMC/RO should obtain the Veteran's complete VA vocational rehabilitation folder and associate it with the claims folder.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his current spinal and nerve problems of the back.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not that the Veteran developed additional spinal and/or nerve disability of the back as a result of the October 2002 fall.  By additional disability, the Board means a permanent increase in the pre-existing condition that is beyond natural progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner concludes a response cannot be provided without resorting to speculation.

5.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the 38 U.S.C.A. § 1151 claim in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the August 2009 SOC on this issue, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



